


110 HR 1944 IH: To amend title 38, United States Code, to direct the

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1944
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Altmire (for
			 himself, Mr. Filner,
			 Mr. Michaud,
			 Mr. Miller of Florida,
			 Mr. Boswell,
			 Mr. Brown of South Carolina,
			 Ms. Herseth Sandlin,
			 Mr. Smith of New Jersey,
			 Mr. Donnelly,
			 Mr. Jones of North Carolina,
			 Mr. Rodriguez,
			 Mr. Ramstad,
			 Mr. Ellsworth,
			 Mr. Hare, Mr. Arcuri, Mr.
			 Carney, Mr. Patrick J. Murphy of
			 Pennsylvania, Mr. Space,
			 Mr. Kagen,
			 Ms. Corrine Brown of Florida,
			 Mr. Allen,
			 Ms. Berkley,
			 Mr. McNerney,
			 Mr. Hall of New York,
			 Mr. Kennedy,
			 Ms. Castor,
			 Ms. Schwartz,
			 Mr. Mahoney of Florida,
			 Mrs. Napolitano,
			 Mr. Ryan of Ohio,
			 Mr. Meek of Florida,
			 Ms. Linda T. Sánchez of California,
			 Mr. Courtney, and
			 Mr. Murphy of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to screen certain veterans for symptoms of
		  traumatic brain injury, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Traumatic Brain Injury Treatment Act of 2007.
		2.Screening,
			 rehabilitation, and treatment for traumatic brain injury
			(a)Screening,
			 rehabilitation, and treatment for traumatic brain injury
				(1)In
			 generalChapter 17 of title 38, United States Code, is amended by
			 adding at the end the following new subchapter:
					
						IXTraumatic Brain
				Injury
							1791.Screening for
				traumatic brain injuries
								(a)Screening
				programThe Secretary shall establish a program to screen
				veterans who are eligible for hospital care, medical services, and nursing home
				care under section 1710(e)(1)(D) of this title for symptoms of traumatic brain
				injury.
								(b)ReportNot
				later than one year after the date of the enactment of this section, and
				annually thereafter, the Secretary shall submit to the Committees on Veterans’
				Affairs of the Senate and the House of Representatives a report containing the
				following information:
									(1)The number of
				veterans screened under the program during the year preceding such
				report.
									(2)The prevalence of
				traumatic brain injury symptoms among the veterans screened under the
				program.
									(3)Recommendations
				for improving care and services to veterans exhibiting symptoms of traumatic
				brain injury.
									1792.Comprehensive
				program for long-term traumatic brain injury rehabilitation
								(a)Comprehensive
				programThe Secretary shall develop and carry out a comprehensive
				program of long-term care for post-acute traumatic brain injury rehabilitation
				that includes residential, community, and home-based components utilizing
				interdisciplinary treatment teams.
								(b)Location of
				programThe Secretary shall carry out the program developed under
				subsection (a) in four geographically dispersed polytrauma network sites
				designated by the Secretary.
								(c)EligibilityA
				veteran is eligible for care under the program developed under subsection (a)
				if the veteran is otherwise eligible for care under this chapter and—
									(1)served on active
				duty in a theater of combat operations (as determined by the Secretary in
				consultation with the Secretary of Defense) during a period of war after the
				Persian Gulf War, or in combat against a hostile force during a period of
				hostilities (as defined in section 1712A(a)(2)(B) of this title) after November
				11, 1998;
									(2)is diagnosed as
				suffering from moderate to severe traumatic brain injury; and
									(3)is unable to
				manage routine activities of daily living without supervision or
				assistance.
									(d)ReportNot
				later than one year after the date of the enactment of this Act, and annually
				thereafter, the Secretary shall submit to the Committees on Veterans’ Affairs
				of the Senate and the House of Representatives a report containing the
				following information:
									(1)A description of
				the operation of the program.
									(2)The number of
				veterans provided care under the program during the year preceding such
				report.
									(3)The annual cost of
				operating the program.
									1793.Traumatic
				brain injury transition offices
								(a)EstablishmentThe
				Secretary shall establish a traumatic brain injury transition office at each
				Department polytrauma network site for the purposes of coordinating the
				provision of health-care and services to veterans who suffer from moderate to
				severe traumatic brain injuries and are in need of health-care and services not
				immediately offered by the Department.
								(b)Cooperative
				agreementsThe Secretary, through each such office established
				under subsection (a), shall have the authority to arrange for the provision of
				health-care and services through cooperative agreements with appropriate public
				or private entities that have established long-term neurobehavioral
				rehabilitation and recovery programs.
								1794.Traumatic
				brain injury registry
								(a)In
				generalThe Secretary shall establish and maintain a registry to
				be known as the Traumatic Brain Injury Veterans’ Health Registry
				(in this section referred to as the Registry).
								(b)DescriptionThe
				Registry shall include the following information:
									(1)A list containing
				the name of each individual who served as a member of the Armed Forces in
				Operation Enduring Freedom or Operation Iraqi Freedom who exhibits symptoms
				associated with traumatic brain injury and who—
										(A)applies for care
				and services from the Department under this chapter; or
										(B)files a claim for
				compensation under chapter 11 of this title on the basis of any disability
				which may be associated with such service; and
										(2)any relevant
				medical data relating to the health status of an individual described in
				paragraph (1) and any other information the Secretary considers relevant and
				appropriate with respect to such an individual if the individual—
										(A)grants permission
				to the Secretary to include such information in the Registry; or
										(B)is deceased at the
				time such individual is listed in the Registry.
										(c)NotificationThe
				Secretary shall notify individuals listed in the Registry of significant
				developments in research on the health consequences of military service in the
				Operation Enduring Freedom and Operation Iraqi Freedom theaters of
				operations.
								.
				(2)Clerical
			 amendmentThe table of contents at the beginning of such chapter
			 is amended by adding at the end the following new items:
					
						
							Subchapter IX—Traumatic Brain Injury
							1791. Screening for traumatic brain injuries.
							1792. Comprehensive program for long-term traumatic brain
				injury rehabilitation.
							1793. Traumatic brain injury transition offices.
							1794. Traumatic brain injury
				registry.
						
						.
				(b)Effective
			 dateThe Secretary shall implement the requirements of subchapter
			 IX of title 38, United States Code, as added by subsection (a), not later than
			 180 days after the date of the enactment of this Act.
			
